Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 26-29,  31, 32-35, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 13, 14 and 17-19 of U.S. Patent No. 11,248,601. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding Claim 21
A pendulum pump, comprising: a housing (Claim 13 of US Patent 11,248,601) having a housing inner surface area; a cover (Claim 13 of US Patent 11,248,601)  having a cover inner surface area and positioned on the housing and forming a cavity between the housing inner surface area and the cover inner surface area; an inner rotor (Claim 13 of US Patent 11,248,601) and an outer rotor (Claim 13 of US Patent 11,248,601)  positioned within the cavity, wherein the inner rotor is connected via a plurality of pendulums (Claim 13 of US Patent 11,248,601)  to the outer rotor, and the pendulums are mounted to the outer rotor (Claim 13 of US Patent 11,248,601)  in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and a protective plate (Claim 13 of US Patent 11,248,601) positioned about a center bore of the inner rotor and within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area. (Claim 14 of US Patent 11,248,601)
Regarding Claim 23
The pendulum pump according to claim 21, wherein the protective plate is positioned against the housing inner surface (Claim 13 of US Patent 11,248,601)
In Reference to Claim 26
The pendulum pump according to claim 21, wherein at least one of the housing and the cover are aluminum. (Claim 17 of US Patent 11,248,601)
Regarding Claim 27
The pendulum pump according to claim 21, wherein one of the housing inner surface area and the cover inner surface area is a single planar surface and the protective plate is positioned against the single planar surface (Claim 18 of US Patent 11,248,601)
Regarding Claim 28
The pendulum pump according to claim 21, wherein the protective plate extends to an outer profile of one of the housing and the cover.  (Claim 19 of US Patent 11,248,601)
In Regarding Claim 29
A method of fabricating a pendulum pump, comprising: positioning  (Claim 1 of US Patent 11,248,601) a cover on a housing, the cover having a cover inner surface area and the housing having a housing inner surface area; forming (Claim 1 of US Patent 11,248,601)  a cavity between the cover inner surface area and the housing inner surface area; positioning  (Claim 1 of US Patent 11,248,601) an inner rotor and an outer rotor within the cavity; connecting (Claim 1 of US Patent 11,248,601)  the inner rotor to the outer rotor via a plurality of pendulums; mounting (Claim 1 of US Patent 11,248,601)  the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning (Claim 1 of US Patent 11,248,601)  a protective plate about a center bore of the inner rotor and within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area.
Regarding Claim 31
The method according to claim 29, further comprising positioning the protective plate against the housing inner surface area.  (Claim 2 of US Patent 11,248,601)
Regarding Claim 32
The method according to claim 29, further comprising positioning another protective plate within the cavity and against a surface of the other of the housing inner surface area and the cover inner surface area. (Claim 3 of US Patent 11,248,601)
Regarding Claim 33
The method according to claim 29, wherein the protective plate is steel. (Claim 4 of US Patent 11,248,601)
Regarding Claim 34
The method according to claim 29, wherein at least one of the housing and the cover are aluminum. (Claim 5 of US Patent 11,248,601)
Regarding Claim 35
The method according to claim 29, wherein one of the housing inner surface area and the cover inner surface area is a single planar surface and the protective plate is positioned against the single planar surface. (Claim 6 of US Patent 11,248,601)
Regarding Claim 37
A method of refurbishing a pendulum pump, comprising: disassembling a cover (Claim 8 of US Patent 11,248,601), a housing, an inner rotor, an outer rotor, and a plurality of pendulums of a pendulum pump, the cover having a cover inner surface area and the housing having a housing inner surface area; positioning cover (Claim 8 of US Patent 11,248,601) the cover on the housing and forming a cavity between the cover inner surface area and the housing inner surface area; positioning cover (Claim 8 of US Patent 11,248,601) the inner rotor and the outer rotor within the cavity; connecting cover (Claim 8 of US Patent 11,248,601) the inner rotor to the outer rotor via the plurality of pendulums; 4Application No. 17/569,995Docket No.: 65339-0104 Amendment dated February 11, 2022 First Preliminary Amendment mounting cover (Claim 8 of US Patent 11,248,601) the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning cover (Claim 8 of US Patent 11,248,601) a protective plate within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area.
Regarding Claim 39
The method according to claim 37, wherein the size of the at least one portion of the protective plate is less than a size of the housing inner surface area and less than a size of the cover inner surface area.  
(Claim 9 of US Patent 11,248,601)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 28
Claim 28 recites “the protective plate extends to an outer profile of one of the housing and the cover”  According to Fig. 3, 6, and 7, the protective plate extends to an inner wall of the housing not the outer profile of the housing.  BRI is given to the claims based on the drawing.  The art rejection is made based on the BRI to claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 24,  27-29, 31, 32,  35, 37 and 39 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by the Applicant provided prior art GB 646,407 to Orr.
In Reference to Claim 21
Orr discloses A pendulum pump, comprising: a housing (Fig. 2, B) having a housing inner surface area; a cover (Fig. 2, annotated by the examiner) having a cover inner surface area and positioned on the housing and forming a cavity between the housing inner surface area and the cover inner surface area; an inner rotor (Fig. 2, F) and an outer rotor (Fig. 2, D) positioned within the cavity, wherein the inner rotor is connected via a plurality of pendulums (Fig. 3, H) to the outer rotor, and the pendulums are mounted to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and a protective plate (Fig. 2, C)  positioned about a center bore of the inner rotor and within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area (As showed in Fig. 2).  

    PNG
    media_image1.png
    664
    517
    media_image1.png
    Greyscale

In Reference to Claim 23
Orr discloses the protective plate (Fig. 2, C) is positioned against the housing inner surface area. 
In Reference to Claim 24
Orr discloses  another protective plate (Fig. 2, E) positioned within the cavity and against a surface of the other of the housing inner surface area and the cover inner surface area.
In Reference to Claim 27
Orr discloses another protective plate (Fig. 2, E) positioned within the cavity and against a surface of the other of the housing inner surface area and the cover inner surface area.
In Reference to Claim 28
Orr discloses the protective plate (Fig. 2, E) extends to the inner wall of the housing (AS showed in Fig. 2)
In Reference to Claim 29
Orr discloses method of fabricating a pendulum pump, comprising: positioning a cover (Fig. annotated by the examiner) on a housing (Fig. 2, B), the cover having a cover inner surface area and the housing having a housing inner surface area; forming a cavity (Fig. 2, annotated by the examiner) between the cover inner surface area and the housing inner surface area; positioning an inner rotor (Fig. 2, F) and an outer rotor (Fig. 2, D) within the cavity; connecting the inner rotor to the outer rotor via a plurality of pendulums (Fig. 3, H); mounting the pendulums to the outer rotor (As showed in Fig. 3) in an articulated manner such that a rotational eccentricity (Fig. 3, annotated by the examiner) can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate (Fig. 2, C) about a center bore of the inner rotor and within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area.
In Reference to Claim 31
Orr discloses positioning the protecting plate (Fig. 2, C) against the housing inner surface area (AS showed in Fig. 2)
In Reference to Claim 32
Orr discloses positioning another protective plate (Fig. 2, E) within the cavity (Fig. 2, annotated by the examiner) and against a surface of the other of the housing inner surface area and the cover inner surface area.
In Reference to Claim 35
Orr discloses the cover (Fig. 2, annotated by the examiner) inner surface is a single surface (AS showed in Fig. 2) and the protective plate (Fig. 2, C) is positioned against the single planner surface.
In Reference to Claim 37
Orr discloses a method of refurbishing a pendulum pump, comprising: disassembling a cover (Fig. 2, annotated by the examiner), a housing (Fig. 2, B), an inner rotor (Fig. 2, F), an outer rotor (Fig. 2, D), and a plurality of pendulums of a pendulum pump (Fig. 3, H), the cover having a cover inner surface area and the housing having a housing inner surface area; positioning the cover (Fig. 2, annotated by the examiner) on the housing and forming a cavity (Fig. 2, as showed) between the cover inner surface area and the housing inner surface area; positioning the inner rotor (Fig. 2, F) and the outer rotor (Fig. 2, D) within the cavity; connecting the inner rotor to the outer rotor via the plurality of pendulums; 4Application No. 17/569,995Docket No.: 65339-0104 Amendment dated February 11, 2022 First Preliminary Amendment mounting the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate within the cavity and against one of the housing inner surface area and the cover inner surface area, the protective plate having a protective plate area that is a size of at least a portion of one of the housing inner surface area and the cover inner surface area.
In Reference to Claim 39
Orr discloses positioning the protective plate (Fig. 2, C) against the housing inner surface area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of US Patent Publication 20100266434 to Beez.
In Reference to Claims 26, 34
Orr discloses the pendulum pump.
Orr does not teach the material.
Beez teaches the housing of the housing being manufactured of aluminum casting (Paragraph 5)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Orr to incorporate teachings from Beez.  Doing so, would result  in the housing of Orr being made of aluminum, since Beez teaches a method of reducing manufacturing cost (Paragraph 7).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of US Patent Publication 2009/0047141 to Yamamuro.
In Reference to Claim 33
Orr discloses the side plate.
Orr does not teach the material of the side plate.
Yamamuro teaches the plate is made of steel (Paragraph 31)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Orr to incorporate teachings from Yamamuro.  Doing so, would result in steel plate being used as the side plate in the invention of Orr to form the pumping chamber, since Yamamuro teaches a method of preventing seizure between a pressure plate and a rotating rotor (Paragraph 31 of Yamamuro).
Claims 22, 25, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over JP4414010.  (The art rejection is made based on the English translation by PE2E)
In Reference to Claims 22, 25, 30 and 38
Orr discloses a side plate.
Orr does not teach the size of the side plate.
JP4414010 teaches  the height or thickness of the spacer is variable. In addition, the position of the spacer can be changed. That is, the distance between the spacer and the drive shaft is variable.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from JP4414010 into the design of Orr.  Doing so would result in the size (thickness and height) of the side plate being determined in order to adjust the effective stress center distance of the side plate.
So the thickness and height of the side plate are a performance related parameters.
Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of JPS3201388. The art rejection is made based on the English translation by PE2E
In Reference to Claims 36 and 40
Orr discloses a compressor comprising side plate.
Orr does not teach the plate is electroplated.
JPS 3201388 teaches the side plate (Fig. 1, 2a, 2b) is electroplated
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from JPS3201388 into the design of Orr.  Doing so, would result in the side pate of Orr being electroplated as being taught by JPS3201388.  Both inventions of Orr and JPS 3201388 having side plates support a rotational rotor, JPS3201388 teaches a seizure-proof design as disclosed in JP3201388.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/22/2022